UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number: 001-31896 The Wilber Corporation (Exact name of registrant as specified in its charter) New York 15-6018501 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 Main Street, P.O. Box 430, Oneonta, NY (Address of principal executive offices) (Zip Code) 607-432-1700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value per share NYSE Amex Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “Large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x 1-K Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of June 30, 2010, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $38.0 million, based upon the closing price as reported on the NYSE Amex [formerly the American Stock Exchange].Although directors and executive officers of the registrant were assumed to be “affiliates” for the purposes of this calculation, the classification is not to be interpreted as an admission of such status.There were no classes of non-voting common stock authorized on June 30, 2010. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Outstanding at March 24, 2011 (Common Stock, $0.01 par value per share) 10,719,382 shares 2-K THE WILBER CORPORATION FORM 10-K INDEX FORWARD-LOOKING STATEMENTS PART I ITEM 1: BUSINESS A. General B. Market Area C. Lending Activities i. Loan Products and Services ii. Loan Approval Procedures and Authority iii. Credit Quality Practices D. Investment Securities Activities E. Sources of Funds F. Electronic and Payment Services G. Trust and Investment Services H. Insurance Services I. Supervision and Regulation i. The Company ii. The Bank J. Competition K. Legislative and Regulatory Developments ITEM 1A: RISK FACTORS ITEM 1B: UNRESOLVED STAFF COMMENTS ITEM 2: PROPERTIES ITEM 3: LEGAL PROCEEDINGS ITEM 4: REMOVED AND RESERVED PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES A. Market Information; Dividends on Common Stock; and Recent Sales of Unregistered Securities B. Use of Proceeds from Registered Securities C. Purchases of Equity Securities by Issuer and Affiliated Purchasers ITEM 6: SELECTED FINANCIAL DATA ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS A. General B. Performance Overview for the Year Ended December 31, 2010 C. Financial Condition i. Comparison of Financial Condition at December 31, 2010 and December 31, 2009 D. Results of Operations i. Comparison of Operating Results for the Years Ended December 31, 2010 and December 31, 2009 E. Liquidity F. Capital Resources and Dividends 3-K ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A: CONTROLS AND PROCEDURES ITEM 9B: OTHER INFORMATION PART III ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE A. Directors of the Registrant B. Executive Officers of the Registrant Who Are Not Directors C. Compliance with Section 16(a) of the Exchange Act D. Code of Ethics E. Corporate Governance ITEM 11: EXECUTIVE COMPENSATION ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE A. Related Transactions B. Director Independence ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV ITEM 15: EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 4-K Index FORWARD-LOOKING STATEMENTS When we use words or phrases like "will probably result," "we expect," "will continue," "we anticipate," "estimate," "project," "should cause," or similar expressions in this report or in any press releases, public announcements, filings with the Securities and Exchange Commission ("SEC"), or other disclosures, we are making "forward-looking statements" as described in the Private Securities Litigation Reform Act of 1995.In addition, certain information we provide, such as analysis of the adequacy of our allowance for loan losses or an analysis of the Company’s liquidity, is always based on predictions of the future.From time to time, we may also publish other forward-looking statements about anticipated financial performance, business prospects, and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.We want you to know that a variety of future events and uncertainties could cause our actual results and experience to differ materially from what we anticipate when we make our forward-looking statements.Factors that could cause future results to vary from current management expectations include, but are not limited to, general economic conditions, including volatility and disruption in national and international financial markets, legislative and regulatory changes, government intervention in the U.S. financial system, monetary and fiscal policies of the federal government, changes in tax policies, tax rates and regulations of federal, state and local tax authorities, changes in consumer preferences, changes in interest rates, deposit flows, cost of funds, demand for loan products, demand for financial services, competition, changes in the quality or composition of the Company’s loan and investment portfolios, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the Company’s operations, markets, products, services and fees. Please do not rely unduly on any forward-looking statements, which are valid only as of the date made.Many factors, including those described above, could affect our financial performance and could cause our actual results or circumstances for future periods to differ materially from what we anticipate or project.We have no obligation to update any forward-looking statements to reflect future events that occur after the statements are made and we specifically disclaim such obligation. 5-K Index PART I ITEM 1:BUSINESS A. General The Wilber Corporation (“the Company”), a New York corporation, was originally incorporated in 1928.The Company held and disposed of various real estate assets until 1974.In 1974, the Company and its real estate assets were sold to Wilber National Bank (“Bank”), a national bank established in 1874.The Company’s real estate assets were used to expand the banking house of Wilber National Bank.The Company was an inactive subsidiary of the Bank until 1982.In 1983, under a plan of reorganization, the Company was re-capitalized, acquired 100% of the voting stock of the Bank, and registered as a bank holding company within the meaning of the Bank Holding Company Act of 1956 (“BHCA”). The business of the Company consists primarily of the ownership, supervision, and control of the Bank.The Bank is chartered by the Office of the Comptroller of the Currency (“OCC”), and its deposits are insured up to applicable limits by the Federal Deposit Insurance Corporation (“FDIC”).The Company, through the Bank and the Bank’s subsidiaries, offers a full range of commercial and consumer financial products, including business, municipal, and consumer loans, deposits, trust and investment services, and credit-related insurance products.The Bank serves its customers through twenty- two full-service branch banking offices located in Otsego, Delaware, Schoharie, Chenango, Ulster, Broome, Saratoga and Onondaga counties, New York, an ATM network, and electronic / Internet banking services.In addition, the Bank operates a representative loan production office in Malta, New York (Saratoga County).The Bank’s main office is located at 245 Main Street, Oneonta, New York, 13820 (Otsego County).The Bank employed 261 full-time equivalent employees at December 31, 2010.The Bank’s website address, which also serves as the Company’s main website address, is www.wilberbank.com. The Bank’s subsidiaries include Wilber REIT, Inc. and Western Catskill Realty, LLC.Wilber REIT, Inc. is wholly - owned by the Bank and primarily holds mortgage-related assets.Western Catskill Realty, LLC is a wholly - owned real estate holding company, which primarily holds foreclosed and other real estate. The Company’s and its subsidiaries’ (collectively “we” or “our”) principal business is to act as a financial intermediary and lending institution in the communities they serve by obtaining funds through customer deposits and institutional borrowings, lending the proceeds of those funds to our customers, and investing excess funds in debt securities and short-term liquid investments.Our funding base consists of deposits derived principally from the central and upstate New York communities that we serve.To a lesser extent, we borrow funds from institutional sources, principally the Federal Home Loan Bank of New York (“FHLBNY”).We target our lending activities to consumers and municipalities in the immediate geographic areas we serve and to small and mid-sized businesses in the immediate geographic areas we serve as well as a broader statewide region.Our investment activities primarily consist of purchases of U.S. Treasury, U.S. Government Agency, and U.S. Government Sponsored Entities obligations, as well as municipal, mortgage-backed, and high quality corporate debt instruments. We originate one to four family residential mortgage loans through our Provantage Home Loan Division (“Provantage”), which is based out of our loan production office in Malta, New York. Through our Trust and Investment Division, we provide personal trust, agency, estate administration, and retirement planning services for individuals, as well as custodial and investment management services to institutions.We also offer stocks, bonds, and mutual funds through a third party broker-dealer firm. On October 25, 2010, the Company reported that it entered into a definitive merger agreement (“Merger Agreement’) with Community Bank System, Inc. (“CBSI”).Under the terms of the Merger Agreement, CBSI will acquire the Company for approximately $101.8 million, and the Company will merge with and into CBSI, with CBSI being the surviving corporation (the “Merger”).Immediately following the Merger, the Bank, the wholly owned subsidiary of the Company will be merged with and into CBSI’s subsidiary bank, Community Bank, N.A. (“Community Bank”) and Community Bank will continue as the surviving bank. The foregoing summary of the Merger Agreement does not purport to be complete, and is qualified in its entirety by reference to the Merger Agreement which is filed (along with the forms of the voting agreement and affiliates agreement) as exhibit 2.1 of the Company’s Form 8-K, filed with the SEC on October 25, 2010. The Merger with Community is anticipated to be completed in the second quarter of 2011. 6-K Index B. Market Area The Company’s market area is generally defined as central and upstate New York State.The Company’s principal office and the Bank’s main office are located in Oneonta, New York, which is approximately 70 miles southwest of Albany, New York, the state’s capital, and 170 miles northwest of New York City.Eighteen of the Company’s twenty-two full-service branch offices are located in four rural counties north and west of the Catskill Mountains, namely Otsego, Delaware, Schoharie and Chenango.The economies in this market are driven by several small colleges; tourism; farming; hospitals; small, independently owned retailers, restaurants, motels; and light manufacturing.The National Baseball Hall of Fame (Cooperstown, New York), several youth sport camps, and outdoor recreation such as camping, hunting, fishing, and skiing, bring seasonal activity to several communities within this market area.The estimated median family income in all four of these rural counties is about 20% below the national average median family income.The combined estimated population of these four counties is 192,247 persons.Based on the June 30, 2010 FDIC deposit summary report, the combined deposits of these four rural counties was $2.798 billion.Our deposit base within this four county area totaled $693.486 million at June 30, 2010, representing a 24.8% market share. The remaining four full-service offices and both representative loan production offices are located in select, more densely populated markets in central and upstate New York.In particular, we have a full-service branch office located in Broome County, a full-service branch office in Onondaga County, a full-service branch office and loan production office in Saratoga County and a full-service branch office in Ulster County.The estimated median family income in Onondaga, Saratoga and Ulster Counties exceeds the national average median family income, while Broome County is slightly below the national average.The total estimated population of these four counties is 1,047,700 persons.Based on the June 30, 2010 FDIC deposit summary report, the combined deposits of these four counties was $17.387 billion. Our deposit base within this four county area totaled $93.833 million, representing less than a 1% market share. C. Lending Activities General.The Company, through the Bank, engages in a wide range of lending activities, including commercial lending, primarily to small and mid-sized businesses; mortgage lending for 1-4 family and multi-family properties including home equity loans; mortgage lending for commercial properties; consumer installment and automobile lending; and to a lesser extent, agricultural lending. Over the last several decades we have implemented lending strategies and policies that are designed to provide flexibility to meet customer needs while minimizing losses associated with borrowers’ inability or unwillingness to repay loans.The loan portfolio, in general, is fully collateralized, and many commercial loans are further secured by personal guarantees.On a very selective basis, we do grant unsecured loans to our customers.Annually, we utilize the services of an outside consultant to conduct reviews of the larger, more complex commercial real estate and commercial loan portfolios to assess adherence to underwriting standards and loan policy guidelines. We periodically engage in loan participations with other banks or financial institutions both as an originator and as a participant.A participation loan is generally formed when the aggregate size of a single loan exceeds the originating bank’s regulatory maximum loan size or a self-imposed loan limit.We typically make participation loans for commercial or commercial real estate purposes.Although we do not maintain direct contact with the borrower when we are not the lead bank, credit underwriting procedures and credit monitoring practices associated with participation loans are identical in all material respects to those practices and procedures followed for loans that we originate, service, and hold for our own account.We typically buy participation loans from other commercial banks operating within New York State with whose management we are familiar.Our total participation loans represent less than 10% of our total loans outstanding and are comprised of approximately 30 borrowers. If deemed appropriate for the borrower and for the Bank, we place certain loans in federal, state, or local government agency or government sponsored loan programs.These placements often help reduce our exposure to credit losses and often provide our borrowers with lower interest rates on their loans. i. Loan Products and Services Residential Real Estate.We originate 1-4 family residential mortgage loans through Provantage.Some of these loans are sold into the secondary market to third party investors, while others are retained for our loan portfolio.The terms on these loans are typically 15 to 30 years and are usually secured by a first lien position on the home of the borrower.We offer both adjustable rate and fixed rate loans and provide monthly and bi-weekly payment options.Our 1-4 family residential loan portfolio consists principally of owner-occupied, primary residence properties and, to a lesser extent, investment properties for off-campus student housing, which surround each of the local colleges within our market and second homes.Our property appraisal process, debt-to-income limits for borrowers, and established loan-to-value limits 7-K Index dictate our residential real estate lending practices.We also offer residential construction financing to borrowers that meet our credit underwriting guidelines.In the regular course of our business, we do not originate or purchase sub-prime, Alt-A, negative amortizing, or other higher risk residential mortgages. We originate and retain home equity loans.Our home equity loans are typically granted as adjustable rate lines of credit.The interest rate on the line of credit adjusts periodically and is tied to the Wall Street Journal Prime loan rate.The loan terms generally include a second lien position on the borrower’s residence and a 10-year interest only repayment period.At the end of a 10-year term, the home equity line of credit is either renewed by the borrower or placed on a scheduled principal and interest payment plan by the Bank. Commercial Real Estate.We originate commercial real estate loans to finance the purchase of undeveloped and developed real estate.To a lesser extent, we will also provide financing for the construction of commercial real estate.Our commercial real estate loans are typically larger than those made for residential real estate.The loans are often secured by properties whose tenants include “Main Street” type small businesses, local retailers, developers and landlords for national retail chains and motels.We also finance properties for commercial office and other owner-occupied commercial space.Our commercial real estate loans are usually limited to a maximum repayment period of 20 years.Most of our commercial real estate loans are fully collateralized and further secured by the personal guarantees of the property owners.Construction loans are generally granted as a line of credit whose terms are 12 to 18 months.We typically advance funds on construction loans based upon an advance schedule, to which the borrower agrees, and physical inspection of the premises, and validated permanent take-out or source of repayment. Commercial Loans.In addition to commercial real estate loans, we also make various types of commercial loans to qualified borrowers, including business installment and term loans, lines-of-credit, demand loans, time notes, automobile dealer floor-plan financing and accounts receivable financing. Business installment and term loans are typically provided to borrowers to finance the purchase of equipment, trucks, or automobiles utilized in their business and for long-term working capital needs.We generally limit the term of the borrowing to a period shorter than the estimated useful life of the equipment being purchased.We also place a lien on the equipment being financed by the borrower. Lines of credit are typically provided to meet the short-term working capital needs of the borrowers for inventory and other operational needs.We also offer a cash management line of credit that is tied to a borrower’s primary demand deposit operating account.Each day, on an automated basis, the borrower’s line of credit is paid down with the excess operating funds available in the primary operating account.Upon complete repayment of the line of credit, excess operating funds may be invested in investment securities on a short-term basis, usually overnight, through a securities repurchase agreement between the Bank and the customer. Demand loans and time notes are often granted to borrowers to provide short term or “bridge” financing for special orders, contracts, or projects.These loans are often secured with a lien on business assets, liquid collateral, and/or personal guarantees. On a limited basis we also provide inventory financing or “floor plans” for automobile dealers.Floor plan lines of credit create unique risks that require close oversight by the Bank’s lending personnel.Accordingly, we have developed special procedures, including regular inventory checks for floor plan lines of credit, to ensure that the borrower maintains sufficient collateral at all times. We offer accounts receivable financing to qualified borrowers as a traditional working capital line of credit or through affiliation with a third party vendor specializing in this type of financing.The program allows business customers to borrow funds from the Bank by assigning their accounts receivable to the Bank for billing and collection.The program is supported by limited fraud and credit insurance. Commercial loans and commercial real estate loans generally involve a higher degree of risk and are more complex than residential mortgages and consumer loans.Such loans typically involve large loan balances to single borrowers or groups of related borrowers.Commercial loan repayment and interest terms are often established to meet the unique needs of the borrower and the characteristics of the business.Typically, payments on commercial real estate are dependent upon leases whose terms are shorter than the borrower’s repayment period.This places significant reliance upon the owner’s successful operation and management of the property.Accordingly, the borrower and we must be aware of the risks that affect the underlying business including, but not limited to, economic conditions, competition, product obsolescence, inventory cycles, seasonality and the business owner’s experience and expertise. 8-K Index Standby and Commercial Letters of Credit.We offer standby and commercial letters of credit for our business customers.Standby letters of credit are not funded loans, but rather guarantees to pay other creditors of the customer should the customer fail to meet certain payment obligations required by the third party creditor.Those guarantees are primarily issued to support public and private borrowing arrangements, including bond financing and similar transactions.Because the issuance of a standby or commercial letter of credit creates a contingent liability for the Bank, they are underwritten in the same manner as loans.Accordingly, a letter of credit will only be issued upon completing our credit review process.We charge our customers a fee for providing this service, which is based on the amount of the letter of credit. Consumer Loans.We offer a variety of consumer loans to our customers.These loans are usually provided to purchase a new or used automobile, motorcycle or recreational vehicle, or to make a home improvement.We also make personal loans to finance the purchase of consumer durables or other goods and services our customers need.The consumer loans are generally offered for a shorter term than residential mortgages because the collateral typically has an estimated useful life of 5 to 10 years and tends to depreciate rapidly.Automobile loans comprise the largest portion of our consumer loan portfolio.The financial terms of our automobile loans are determined by the age and condition of the vehicle, and the ability of the borrower to make scheduled principal and interest payments on the loan.We obtain a lien on the vehicle and collision insurance policies are required on these loans.Although we lend directly to borrowers, the majority of our automobile loans are originated through auto dealerships within our primary market area.We commonly refer to these as indirect automobile or indirect installment loans. We also offer cash secured and unsecured personal lines of credit for well-qualified borrowers, as well as an overdraft line of credit product called ChequeMate, which provides our customers with an option to eliminate overdraft fees should they overdraw their checking account.Our ChequeMate lines of credit are typically unsecured and are generally limited to less than $4 thousand per account. ii. Loan Approval Procedures and Authority General.The Bank’s Board of Directors delegates the authority to provide loans to borrowers through the Bank’s loan policies.The policies are modified, reviewed and approved on an as needed basis, but no less than annually, to assure that lending policies and practices meet the needs of borrowers, mitigate perceived credit risk, comply with applicable laws and regulations and reflect current economic conditions.Currently, we use an eight-tier structure to approve loans.All lending authorities within this tiered structure are based on the borrower’s aggregate credit relationship, rather than on individual loan requests, and are limited to loans that are not criticized or classified on the Bank’s risk rating system. First, the full Board of Directors of the Bank has authority to approve single loans or loans to any one borrower up to the Bank’s legal lending limit, which was $12.007 million for loans not fully secured by readily marketable collateral and $20.011 million for loans secured by readily marketable collateral at December 31, 2010.The full Board of Directors also approves loans made to members of the Board of Directors, their family members, and their related businesses when the total loans exceed $500 thousand.If conditions merit, the Board of Directors may authorize exceptions to our loan policy pursuant to its special approval procedures. Second, the Board of Directors, as required by the Bank’s Bylaws, appoints a Loan and Investment Committee.The Loan and Investment Committee must be comprised of at least three independent directors and meets on an as-needed basis, but no less than one time per month.Its lending authority for loans not secured by readily marketable collateral is limited to $5.000 million.The Committee may also approve loans up to 100% of the Bank’s legal lending limit if the loan is secured by readily marketable collateral such as stocks and bonds.The Loan and Investment Committee is also responsible for ratifying collateral releases, authorizing charge-offs in excess of $25 thousand, and annually reviewing all lines of credit that exceed the lending limit of the Officers Loan Committee.The actions of the Loan and Investment Committee are reported to and ratified by the full Board of Directors each month. Third, the Board of Directors has created the Officers Loan Committee.The Officers Loan Committee is comprised of four regular voting members, including the Bank’s Chief Executive Officer (“CEO”), the Regional President – Senior Lending Officer, the Regional President – Capital District and the Senior Credit Analyst. A Regional Vice President can substitute for any of the voting members in their absence.The Chief Financial Officer and the Senior Credit Officer are not voting members of the Officers Loan Committee, but have veto authority over approvals.The Officers Loan Committee may approve secured and unsecured loans up to $3.750 million and up to 100% of the Bank’s legal lending limit if the loan is secured by readily marketable collateral.The Committee also has the authority to adjust loan rates from time to time as market conditions dictate.Loan charge-offs up to $25 thousand and collateral releases within prescribed limits established by the Board of Directors are also approved by the Officers Loan Committee.All actions of the Officers Loan Committee are reported to the Loan and Investment Committee for ratification. 9-K Index Additional loan approval limits are established for five additional tiers up to $750 thousand.Each of these tiers have specific approval limits based on the lending authority and expertise of the Bank’s lending staff. Our goal for the loan approval process is to provide adequate review of loan proposals while at the same time responding quickly to customer requests.We complete a credit review and maintain a credit file for each borrower.The purpose of the file is to provide the history and current status of each borrower’s relationship and credit standing, so that a loan officer can quickly understand the borrower’s status and make a fully informed decision on a new loan request.We require that all business borrowers submit audited, reviewed, or compiled internal financial statements or tax returns no less than annually. Loans to Directors and Executive Officers.Loans to members of the Board of Directors (and their related interests) are granted under the same terms and conditions as loans made to unaffiliated borrowers.Any fee that is normally charged to other borrowers is also charged to the members of the Board of Directors.Loans to executive officers are limited by banking regulations.There is no regulatory loan limit established for executive officers to purchase, construct, maintain or improve a residence, or to finance the education of a dependent.However, under banking regulation any loans to executive officers which are not for the construction, improvement, or purchase of a residence, not used to finance a dependent’s education, or not secured by readily marketable collateral, are limited to a maximum of $100 thousand. iii. Credit Quality Practices General.One of our key objectives is to maintain strong credit quality of the Bank’s loan portfolio.We strive to accomplish this objective by maintaining a diversified mix of loan types, limiting industry and borrower concentrations, and monitoring regional economic conditions.In addition, we use a variety of strategies to protect the quality of individual loans within the loan portfolio during the credit review and approval process.We evaluate both the primary and secondary sources of repayment and complete a financial statement review and cash flow analysis for commercial borrowers.We also generally require personal guarantees on small business loans, cross-collateralize loan obligations, complete on-site inspections of the business, and require the company to adhere to financial covenants.Similarly, in the event a modification to an outstanding loan is requested, we reevaluate the loan under the proposed terms prior to making the modification.If we approve the modification, we often secure additional collateral or impose stricter financial covenants.In the event a loan becomes delinquent, we follow collection procedures to ensure repayment.If it becomes necessary to repossess or foreclose on collateral, we strive to execute the proceedings in a timely manner and dispose of the repossessed or foreclosed property quickly to minimize the level of nonperforming assets, subsequent asset deterioration, and costs associated with monitoring the collateral. Delinquent Loans and Collection Procedures.When a borrower fails to make a required payment on a loan, we take a number of steps to induce the borrower to cure the delinquency and restore the loan to current status.Our management continuously monitors the past due status of the loan portfolio.Criticized loans, nonperforming loans and delinquent loans are reported to the Directors’ Loan and Investment Committee monthly.Separate collection procedures have been established for residential mortgage, consumer, and commercial loans. On residential mortgage loans 15 days past due, we send the borrower a notice that requests immediate payment.At 20 days past due, the borrower is usually contacted by telephone by an employee of the Bank.The borrower’s response and promise to pay is recorded.At 60 days or more past due, if satisfactory repayment arrangements are not made with the borrower, generally an attorney letter will be sent and foreclosure procedures will begin. On consumer loans 10 days past due, we send the borrower a notice that requests immediate payment.If the loan remains past due, an employee of the Bank’s Collection Department or the approving loan officer will usually contact the borrower before day 30 of past due status.Loans 60 to 90 days past due are generally subject to repossession of collateral.Consumer loan risk ratings are generally determined by their past due status. We send past due notices to borrowers with commercial term loans, demand notes, and time notes (including commercial real estate) when the loan reaches 10 days past due.Between days 15 to 30, borrowers are contacted by telephone by an employee of the Bank’s Collection Department or by the approving loan officer to attempt to return the account to current status.After 30 days past due, the loan officer, the supervising Regional President and the Senior Credit Officer decide whether to pursue further action against the borrower. Loan Portfolio Monitoring Practices.Our loan policy requires that management continually monitor the status of the loan portfolio by regularly reviewing and analyzing reports that include information on delinquent loans, criticized loans and foreclosed real estate.We risk rate our loan portfolios and individual loans based on their perceived risks and historical losses.For commercial borrowers whose aggregate loans exceed $50 thousand, we assign an individual risk rating annually.We arrive at a risk rating based on current payment performance and payment history, the current financial 10-K Index strength of the borrower, and the value of the collateral securing the loan, and the strength of the secondary payment resources including, but not limited to, the ability and willingness of the loan guarantors to make timely principal and interest payments on the loan.Loans classified as “substandard” typically exhibit some or all of the following characteristics: • the borrower lacks current financial information; • the business of the borrower is poorly managed; • the borrower’s business becomes highly-leveraged or appears to be insolvent; • the borrower exhibits inadequate cash flow to support the debt service; • the loan is chronically delinquent; or • the industry in which the business operates has become unstable or volatile. Loans we categorize as a “pass” are generally performing per contractual terms and do not exhibit the characteristics of criticized or substandard loans. Allowance for Loan Losses.The allowance for loan losses is an amount which, in the opinion of management, is necessary to absorb losses embedded in the loan portfolio.We continually monitor the allowance for loan losses to determine its reasonableness.On a quarterly basis, our management prepares a formal assessment of the allowance for loan losses and submits it to senior management and the full Board of Directors to determine the adequacy of the allowance.The allowance is determined based upon numerous considerations.For the consumer, residential mortgage, and small commercial loan portfolios, we consider local economic conditions, the growth and composition of these loan portfolios, the trend in delinquencies, changes in underwriting standards, the trend in loan charge-offs and other relevant economic and market factors to estimate the embedded losses in the loan portfolio.For large commercial loans, we evaluate specific characteristics of each loan, including the borrower’s current cash flow, debt service coverage and payment history, business conditions in the borrower’s industry, the collateral and guarantees securing the loan, and our historical experience with similarly structured loans to arrive at a risk rating.We then estimate losses for these loans based on these characteristics, risk ratings and other economic factors.And finally, we specifically estimate losses on nonperforming loans through impairment testing.The adequacy of our allowance for loan losses is also reviewed by a third party loan review firm engaged by the Company and by the OCC on a periodic basis. Their comments and recommendations are factored into the determination of the allowance for loan losses. The allowance for loan losses is increased by the provision for loan losses, which is recorded as an expense on our consolidated statement of income.Loan charge-offs are recorded as a reduction in the allowance for loan losses.Loan recoveries are recorded as an increase in the allowance for loan losses. Nonperforming Loans.There are three categories of nonperforming loans:(i) those 90 or more days delinquent and still accruing interest, (ii) nonaccrual loans, and (iii) troubled debt restructured loans (“TDR”).We place individual loans on nonaccrual status when timely collection of contractual principal and interest payments appears unlikely.This generally occurs when a loan becomes 90 days delinquent.When deemed prudent, however, we may place loans on nonaccrual status before they become 90 days delinquent.Upon being placed on nonaccrual status, we reverse all interest accrued in the current year against interest income.If ultimate repayment of a nonaccrual loan is expected, any payments received may be applied in accordance with contractual terms.If ultimate repayment of principal is not expected, any payment received on the nonaccrual loan is applied to principal until ultimate repayment becomes expected. Commercial loans are considered impaired when it is probable that the borrower will not repay the loan according to the original contractual terms of the loan agreement, and all loan types are considered impaired if the loan is restructured in a TDR. A loan is considered to be a TDR when we grant a special concession to the borrower because the borrower’s financial condition has deteriorated to the point where servicing the loan under the original terms becomes difficult or challenges the financial viability of the business.Such concessions include the reduction of interest rates, forgiveness of principal or interest, extension of time for repayment, or other similar modifications to the original terms.TDR loans that are in compliance with their modified terms and that yield a market rate may be removed from TDR status in the calendar year after the year in which the restructuring took place. Our goal is to minimize the number of nonperforming loans because of their negative impact on the Company’s earnings and capital. Foreclosure and Repossession.At times it becomes necessary to foreclose or repossess property that a delinquent borrower pledged as collateral on a loan.Upon concluding foreclosure or repossession procedures, we take title to the collateral and attempt to dispose of it in the most efficient manner possible.Real estate properties formerly pledged as 11-K Index collateral on loans that we have acquired through foreclosure proceedings or acceptance of a deed-in-lieu of foreclosure are called Other Real Estate Owned (“OREO”).OREO is initially recorded and subsequently carried at the fair value of the real estate, less estimated costs to sell.Write-downs from the unpaid loan balance to fair value are charged to the allowance for loan losses.Subsequent decreases in the fair value of an OREO property are generally recorded as a loss through the Company’s income statement.In situations when the OREO is sold shortly after it is received in a foreclosure and the holding period was minimal (less than 90 days), a subsequent loss in value may be charged against the allowance for loan losses.In certain situations, where the fair value of the property (less the costs to sell) exceed the borrower’s loan balance at the time a property is transferred to OREO, we will record a gain through the Company’s income statement to write-up the value of the asset to its fair value (less costs to sell). Loan Charge-Offs.We charge off loans or portions of loans that we deem non-collectible and can no longer justify carrying as an asset on the Bank’s balance sheet.We determine if a loan should be charged-off by analyzing all possible sources of repayment.Once the responsible loan officer or designated Collections Department personnel determines that the loan is not collectible, he/she completes a “Recommendation for Charge-off” form, which is subsequently reviewed and approved by the Bank’s Loan and Investment Committee (or by the Officers Loan Committee for charge-offs less than $25 thousand). D. Investment Securities Activities General.Our Board of Directors has final authority and responsibility for all aspects of the Company’s investment activities.It exercises this authority by setting the Investment Policy and appointing the Loan and Investment Committee to monitor adherence to the policy.The Board of Directors delegates its powers by appointing designated investment officers to purchase and sell investment securities for the account of the Company.The CEO and the Senior Vice President of Bank Investments have the authority to make investment purchases within the limits set by the Board of Directors.All investment securities transactions are reviewed monthly by the Loan and Investment Committee and the Board of Directors. The Bank’s investment securities portfolio is primarily comprised of high-grade fixed income debt instruments.Investment purchases are generally made when we have funds that exceed the present demand for loans.Our primary investment objectives are to: (i) minimize risk through strong credit quality; (ii) provide liquidity to fund loans and meet deposit run-off; (iii) diversify the Bank’s assets; (iv) generate a favorable investment return; (v) support the Bank’s capital objectives; (vi) meet the pledging requirements of state, county and municipal depositors; (vii) manage the risk associated with changing interest rates; and (viii) match the maturities of securities with deposit and borrowing maturities. Our current investment policy generally limits securities investments to U.S. Government, U.S. Agency and U.S. Sponsored Entity securities, corporate debt, municipal bonds, pass-through mortgage backed securities issued by Government National Mortgage Association (“Ginnie Mae”), Federal National Mortgage Association (“Fannie Mae”) and Federal Home Loan Mortgage Corporation (“Freddie Mac”), and collateralized mortgage obligations issued by these same entities. The investment securities we hold are classified as held-to-maturity, trading, or available-for-sale depending on the purposes for which the investment securities were acquired and are being held.Securities held to maturity are debt securities that the Company has both the positive intent and ability to hold to maturity.These securities are stated at amortized cost.Debt and equity securities that are bought and held principally for the purpose of sale in the near term are classified as trading securities and are reported at fair value with unrealized gains and losses included in earnings.Debt and equity securities not classified as either held-to-maturity or trading securities are classified as available-for-sale and are reported at fair value with unrealized gains and losses excluded from earnings and reported, net of taxes, in accumulated other comprehensive income or loss.We hold the majority of our investment securities in the available-for-sale category. From time to time we purchase and hold certificates of deposit with banks domiciled in the United States.These obligations are all insured by the FDIC.On a limited basis, we also invest in permissible types of equity securities, including, but not limited to equity securities required for membership in the Federal Reserve Bank of New York and FHLBNY. 12-K Index E. Sources of Funds General.Our lending and investment activities are highly dependent upon our ability to obtain funds.Our primary source of funds is customer deposits.To a lesser extent we have borrowed funds from the FHLBNY and entered into repurchase agreements to fund our loan and investment activities. Deposits.We offer a variety of deposit accounts to our customers.The fees, interest rates, and terms of each deposit product vary to meet the unique needs and requirements of our depositors.Presently, we offer a variety of accounts for consumers, businesses, not-for-profit organizations and municipalities including: demand deposit accounts, interest bearing transaction accounts, money market accounts, statement savings accounts, passbook savings accounts, and fixed and variable rate certificates of deposit.The majority of our deposit accounts are owned by individuals and businesses who reside near our branch locations.Municipal deposits are generally derived from the local and county taxing authorities, school districts near our branch locations, and, to a limited degree, New York State public funds.Accordingly, deposit levels are dependent upon the speed and volume of tax collections, regional economic conditions, as well as more general national and statewide economic conditions, local competition, and our pricing decisions. Brokered deposits are deposit accounts acquired through brokers.These depositors do not typically reside in the Bank’s geographic market or maintain other account relationships with the Bank.The interest rates paid on brokered deposits can be higher or lower than local interest rates for similar accounts, however, the account retention rates on brokered deposits are typically lower than the account retention rates on non-brokered deposits held by customers residing in our geographic markets.Due to these factors, we limit, but do not exclude, the use of brokered deposits.At December 31, 2010, brokered deposits comprised approximately 2% of our total deposit liabilities. Borrowed Funds.From time to time we borrow funds to finance our loan and investment activities.Most of our borrowings are with the FHLBNY.These borrowings are secured by a general lien on our eligible 1-4 family residential mortgage portfolio or specific investment securities collateral.We determine the maturity and structure of each borrowing based on market conditions at the time of borrowing and the interest rate risk profile of the loans or investments being funded. We also utilize repurchase and resale agreements to fund our loan and investment activities.Repurchase / resale agreements are contracts for sale of securities owned or borrowed by us, with an agreement with the counterparty to repurchase those securities at an agreed upon price and date.In addition, when necessary, we borrow overnight federal funds from other banks or borrow monies from the Federal Reserve Bank’s discount window. Deposit account structures, fees and interest rates, as well as funding strategies, are determined by the Bank’s Asset and Liability Committee (“ALCO”).The ALCO is comprised of the Bank’s senior managers and meets on a bi-weekly basis.The ALCO reviews general economic conditions, the Bank’s need for funds, and local competitive conditions prior to establishing funding strategies and interest rates to be paid.The actions of the ALCO are reported to the Directors’ Loan and Investment Committee and the full Board of Directors at their regularly scheduled meetings. F. Electronic and Payment Services General.We offer a variety of electronic services to our customers.Most of the services are provided for convenience purposes and are typically offered in conjunction with a deposit or loan account.Certain electronic and payment services are provided using marketing arrangements and third party services, branded with the Bank’s name.These services often provide us with additional sources of fee income or reduce our operating and transaction expenses.Our menu of electronic and payment services include point of sale transactions, debit card payments, ATMs, merchant credit and debit card processing, Internet banking, Internet bill pay services, automated voice response attendant, wire transfer services, remote deposit capture services, automated account overdraft services, automated clearing house services, direct deposit of Social Security and other payments, loan auto-draft payments, and cash management services. G. Trust and Investment Services General.We offer various personal trust and investment services through our Trust and Investment Division, including both fiduciary and custodial services.At December 31, 2010 and December 31, 2009, we had $362.544 million and $336.949 million, respectively, of assets under management in the Bank’s Trust and Investment Division.The following chart summarizes the Trust and Investment Division assets under management or held for safekeeping as of the dates noted: 13-K Index Trust Assets Summary Table: December 31, Number of Accounts Estimated Market Value Number of Accounts Estimated Market Value (in thousands) Trusts $ $ Estates 2 2 Custodian, Investment Management and Others Total $ $ We also provide investment services through a third party provider, INVEST Financial Corp., for the purchase of mutual funds, annuities and small retirement plans. H. Insurance Services General.We offer credit life and disability insurance through an affiliation with the New York Bankers Association.The insurance is typically offered to and purchased by consumers securing a mortgage or consumer loan through the Bank.In addition, we offer title insurance through Land Record Services, LLC.Title insurance is sold in conjunction with origination of residential and commercial mortgages.We own a small ownership interest in Land Record Services, LLC and receive profit distributions based upon the overall performance of the agency. I. Supervision and Regulation Set forth below is a brief description of certain laws and regulations governing the Company, the Bank, and its subsidiaries.The description does not purport to be complete, and is qualified in its entirety by reference to applicable laws and regulations. i. The Company Bank Holding Company Act.The Company is a bank holding company registered with, and subject to regulation and examination by, the Board of Governors of the Federal Reserve System ("Federal Reserve Board") pursuant to the BHCA, as amended. The Federal Reserve Board regulates and requires the filing of reports describing the activities of bank holding companies, and conducts periodic examinations to test compliance with applicable regulatory requirements. The Federal Reserve Board has enforcement authority over bank holding companies, including, among other things, the ability to assess civil money penalties, to issue cease and desist or removal orders, and to require a bank holding company to divest subsidiaries. The BHCA prohibits a bank holding company from acquiring direct or indirect ownership or control of more than 5% of the voting shares of any bank, or increasing such ownership or control of any bank, without the prior approval of the Federal Reserve Board. The BHCA further generally precludes a bank holding company from acquiring direct or indirect ownership or control of any non-banking entity engaged in any activities other than those which the Federal Reserve Board has determined to be so closely related to banking or managing and controlling banks as to be a proper incident thereto.Some of the activities that have been found to be closely related to banking are: operating a savings association, mortgage company, finance company, credit card company, factoring company, or collection agency; performing certain data processing services; providing investment and financial advice; underwriting and acting as an insurance agent for certain types of credit-related insurance; real and personal property leasing; selling money orders, travelers' checks, and U.S. savings bonds; real estate and personal property appraising; and providing tax planning and preparation and check guarantee services. Under provisions of the BHCA enacted as part of the Gramm-Leach-Bliley Act of 1999 (“GLBA”), a bank holding company may elect to become a financial holding company (“FHC”) if all of its depository institution subsidiaries are well-capitalized and well-managed under applicable guidelines as certified in a declaration filed with the Federal Reserve Board. In addition to the activities listed above, FHC’s may engage, directly or through a subsidiary, in any activity that the Federal Reserve Board, by regulation or order, has determined to be financial in nature or incidental thereto, or is complementary to a financial activity and does not pose a risk to the safety and soundness of depository institutions or the financial system. Pursuant to the BHCA, a number of activities are expressly considered to be financial in nature, including insurance and securities underwriting and brokerage.The Company has not elected to become an FHC. 14-K Index The BHCA generally permits a bank holding company to acquire a bank located outside of the state in which the existing bank subsidiaries of the bank holding company are located, subject to deposit concentration limits and state laws prescribing minimum periods of time an acquired bank must have been in existence prior to the acquisition. A bank holding company must serve as a source of strength for its subsidiary bank.The Federal Reserve Board may require a bank holding company to contribute additional capital to an undercapitalized subsidiary bank.The Company is subject to capital adequacy guidelines for bank holding companies (on a consolidated basis), which are substantially similar to the FDIC-mandated capital adequacy guidelines applicable to the Bank. Federal Securities Law.The Company is subject to the information, reporting, proxy solicitation, insider trading, and other rules contained in the Securities Exchange Act of 1934 (the "Exchange Act") and the regulations of the SEC thereunder.In addition, the Company must comply with the corporate governance and listing standards of the NYSE Amex to maintain the listing of its common stock on the exchange. In December 2009, the SEC adopted certain proxy disclosure rules regarding compensation and corporate governance, with which the Company must comply. They include:(i) increased disclosure as it relates to stock and option award compensation; (ii) disclosure regarding any potential conflict of interest of any compensation consultants of the Company; (iii) enhanced disclosure regarding experience, qualifications, skills and diversity of its directors and any director nominees; and (iv) information relating to the leadership structure of the Company’s Board of Directors and the Board’s role in the risk management process. Additionally, the new rules require the Company and other registrants to report the voting results of annual meetings in a much more timely manner on Form 8-K, rather than on a quarterly or annual report. Sarbanes-Oxley Act of 2002.The Company is also subject to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”).The Sarbanes-Oxley Act revised the laws affecting public companies’ corporate governance, accounting obligations, and corporate reporting by: (i) creating a new federal accounting oversight body; (ii) revamping auditor independence rules; (iii) enacting new corporate responsibility and governance measures; (iv) enhancing disclosures by public companies, their directors, and their executive officers; (v) strengthening the powers and resources of the SEC; and (vi) imposing new criminal and civil penalties for securities fraud and related wrongful conduct. The SEC has adopted regulations under the Sarbanes-Oxley Act, including: executive compensation disclosure rules, standards of independence for directors who serve on the Company’s Audit Committee; disclosure requirements as to whether at least one member of the Company’s Audit Committee qualifies as a “financial expert” as defined in the SEC regulations; whether the Company has adopted a code of ethics applicable to its chief executive officer, chief financial officer, or those persons performing similar functions; and disclosure requirements regarding the operations of Board nominating committees and the means, if any, by which security holders may communicate with directors. ii. The Bank The following discussion is not, and does not purport to be, a complete description of the laws and regulations applicable to the Bank. Such statutes and regulations relate to required reserves, investments, loans, deposits, issuances of securities, payments of dividends, establishment of branches, and other aspects of the Bank’s operations.Any change in such laws or regulations by the OCC, the FDIC, or Congress could materially adversely affect the Bank. General.The Bank is a national bank subject to extensive regulation, examination, and supervision by the OCC, as its primary federal regulator, and by the FDIC, as its deposit insurer.The Bank's deposit accounts are insured up to applicable limits by the Deposit Insurance Fund of the FDIC.The Bank must file reports with the Federal Financial Institution Examination Council (“FFIEC”), OCC and the FDIC concerning its activities and financial condition and must obtain regulatory approval before commencing certain activities or engaging in transactions such as mergers and other business combinations or the establishment, closing, purchase or sale of branch offices.This regulatory structure gives the regulatory authorities extensive discretion in the enforcement of laws and regulations and the supervision of the Bank. Business Activities.The Bank's lending, investment, deposit, and other powers derive from the National Bank Act, FFIEC Interagency and OCC regulations.These powers are also governed to some extent by the FDIC under the Federal Deposit Insurance Act and FDIC regulations.The Bank may make mortgage loans, commercial loans and consumer loans, and may invest in certain types of debt securities and other assets.The Bank may offer a variety of deposit accounts including savings, certificate (time), demand, and NOW accounts. Standards for Safety and Soundness.The OCC has adopted guidelines prescribing safety and soundness standards. These guidelines establish general standards relating to capital adequacy, asset quality, management, earnings performance, liquidity and sensitivity to market risk.In evaluating these safety and soundness standards, the OCC also evaluates internal controls and information systems, internal audit systems, loan documentation, credit underwriting, 15-K Index exposure to changes in interest rates, asset growth, compensation, fees, and benefits.In general, the guidelines require appropriate systems and practices to identify and manage the risks and exposures specified in the guidelines.The OCC may order an institution that has been given notice that it is not satisfying these safety and soundness standards to submit a compliance plan, and if an institution fails to do so, the OCC must issue an order directing action to correct the deficiency and may issue an order directing other action. If an institution fails to comply with such an order, the OCC may seek to enforce such order in judicial proceedings and to impose civil money penalties. On October 13, 2010, the Bank entered into a Formal Agreement with the OCC requiring the Bank to take the following actions: (i) adopt and implement a written action plan detailing the Board’s assessment of actions required to correct the Bank’s deficiencies noted in certain OCC exams, along with a timeline for the implementation of such a plan; (ii) ensure continuation of a competent full-time President to carry out the Board’s policies and adequately manage the day-to-day operations of the Bank; (iii) develop, implement and adhere to a written program to improve the Bank’s loan portfolio management and correct each deficiency cited in certain OCC exams; (iv) develop, implement and adhere to a written program to reduce the high level of credit risk; (v) make a diligent effort to obtain credit information on all loans lacking such information and ensure that proper collateral documentation is in place; (vi) protect the Bank’s interest in assets criticized by the OCC; (vii) review and revise its written loan policy; (viii) reverse or charge off all interest that has accrued and is contrary to regulatory call reportrequirements;(ix) adopt, implement and adhere to a policy to ensure proper management of other real estate owned; (x) continue to review the adequacy of the Bank’s allowance for loan losses and maintain a program to ensure an adequate allowance; (xi)develop, implement and adhere to a three year capital program to include, without limitation, specific plans for maintaining adequate capital, remain “well capitalized”, and a dividend policy that permits declaration of dividends only when in compliance with the capital program and when certain other conditions are met;(xii) adopt, implement and adhere to a written strategic plan establishing, among other things, objectives for the Bank’s overall risk profile, earnings performance and growth and (xiii) correct each violation of law, rule or regulation cited in the two most recent regulatory examination reports and implement procedures to avoid future violations. Entry into the Formal Agreement did not change the Bank’s “well-capitalized” status.The Formal Agreement is based on the findings of the OCC during their on-site examination of the Bank as of March 22, 2010.Since the completion of the examination (the “OCC Exam”), the Board of Directors of the Bank (the “Bank Board”) and its management have aggressively worked to address the findings of the OCC Exam, and have already implemented initiatives and strategies to address and resolve a number of the issues noted in the Formal Agreement.The Bank continues to work in cooperation with its regulators to bring its policies and procedures into conformity with directives. Under the terms of the Formal Agreement, the Bank is required to take the following actions: (i) adopt and implement a written action plan detailing the Board’s assessment of actions required to correct the Bank’s deficiencies noted in certain OCC exams, along with a timeline for the implementation of such a plan; (ii) ensure continuation of a competent full-time President to carry out the Board’s policies and adequately manage the day-to-day operations of the Bank; (iii) develop, implement and adhere to a written program to improve the Bank’s loan portfolio management and correct each deficiency cited in certain OCC exams; (iv) develop, implement and adhere to a written program to reduce the high level of credit risk; (v) make a diligent effort to obtain credit information on all loans lacking such information and ensure that proper collateral documentation is in place; (vi) protect the Bank’s interest in assets criticized by the OCC; (vii) review and revise its written loan policy; (viii) reverse or charge off all interest that has accrued and is contrary to regulatory call reportrequirements;(ix) adopt, implement and adhere to a policy to ensure proper management of other real estate owned; (x) continue to review the adequacy of the Bank’s allowance for loan losses and maintain a program to ensure an adequate allowance; (xi)develop, implement and adhere to a three year capital program to include, without limitation, specific plans for maintaining adequate capital, remain “well capitalized”, and a dividend policy that permits declaration of dividends only when in compliance with the capital program and when certain other conditions are met;(xii) adopt, implement and adhere to a written strategic plan establishing, among other things, objectives for the Bank’s overall risk profile, earnings performance and growth and (xiii) correct each violation of law, rule or regulation cited in the two most recent regulatory examination reports and implement procedures to avoid future violations. Additionally, the Bank is required to submit periodic progress reports to the OCC regarding various aspects of the foregoing actions.The Bank’s Board shall appoint a compliance committee to monitor and coordinate the Bank’s performance under the Formal Agreement.As of the date of this document, Wilber has developed and submitted a detailed action plan to address the Formal Agreement.The action plan included activities to cure the deficiencies delineated within the Formal Agreement.The Board of Directors and management believes that it has made significant progress with respect to the Formal Agreement and is now in substantial compliance with a majority of the requirements contained within the Formal Agreement. 16-K Index In particular, (i) The Bank’s Board and management adopted and implemented a written action plan and timeline to correct the Bank’s deficiencies noted in certain OCC exams.The plan was initially completed and submitted on October 30, 2010 and addressed each Article of the Formal Agreement including the expected date that Wilber would be in compliance with the Article.A subsequent update to the written action plan was submitted on January 28, 2011 detailing all actions taken by the through December 31, 2010. (ii) On November 22, 2010 the Bank appointed James M. Mack to succeed Alfred S. Whittet as the full-time President of the Bank to carry out the Board’s policies and adequately manage the day-to-day operation of the Bank.Mr. Mack has extensive experience in managing troubled institutions, including extensive loan and credit experience, as well as experience in integrating banking company mergers.The Bank’s management believes it is in full compliance with this provision of the Formal Agreement. (iii) The Board of Directors approved and management implemented a written program to improve the Bank’s loan portfolio management and correct deficiencies prior to the issuance of the Formal Agreement.The written program included improving the Bank’s management information systems to more closely monitor problem credits, provide regular written updates and formal reviews of criticized assets and hiring loan “work out” specialists to concentrate on problem credit loss mitigation.These efforts have been effective in reducing the level of the Bank’s nonperforming loans and potential problem loans through December 31, 2010.At December 31, 2010,the Bank’s nonperforming assets totaled $21.872 million.This compares to $25.442 million at September 30, 2010, a $3.570 million decrease between the periods.In addition, loans 30-89 days delinquent (in performing status) at December 31, 2010 totaled $2.442 million or 0.47% of total loans outstanding.This compares to $8.469 million or 1.44% of total loans outstanding at December 31, 2009.The Bank’s management believes it is in full compliance with this provision of the Formal Agreement. (iv) A written program to reduce the level of credit risk was developed by management and approved by the Board of Directors prior to the issuance of the Formal Agreement.In addition to regularly reviewingall credits, management has been actively implementing risk mitigation strategies on each of the problem credits, including, but not limited to foreclosure, obtaining additional collateral from borrowers and pursuing the sale of borrowers’ notes.At December 31, 2010, the Bank’s potential problem loan pool decreased to $8.597 million or 1.7% of total loans outstanding.By comparison the potential problem loan pool totaled $24.866 million or 4.2% of total loans outstanding at December 31, 2009.The Bank’s management believes it is in full compliance with this provision of the Formal Agreement. (v) In connection with its written program to improve the Bank’s loan portfolio management, management has been actively tracking and pursuing the acquisition of improved credit and collateral documentation.This included an improvement to the Bank’s management information systems to assure more timely credit and collateral documentation is on file.Management believes it is actively complying with this provision of the Formal Agreement. (vi) As part of written program to reduce the level of credit risk, the Bank’s management team has actively implemented and managed action plans with each of the assets criticized by the OCC.This includes more frequent contact with each of the criticized borrowers, monthly written updates by the Bank’s loan officers to each borrower’s criticized asset report log and definitive action plans to mitigate the Bank’s potential loss in each of the criticized credits.Management believes it is in full compliance with this provision of the Formal Agreement. (vii) The Bank’s Board reviewed and approved revised general and commercial loan policies before and after issuance of the Formal Agreement to assure compliance with all regulatory standards.The revised policies were written and implemented to improve the control systems for reviewing, underwriting, renewing, approving and closing loans.The Board of Directors through its compliance and loan and investment committees have worked closely with management to assure that these policies are effectively administered and implemented through the reduction of policy exceptions and credit mitigation tactics, including close monitoring and stricter enforcement of borrower’s loan covenants.Management believes it is in full compliance with this provision of the Formal Agreement. (viii) Prior to the issuance of the Formal Agreement management evaluated and enhanced its nonaccrual loan policy in conjunction with the OCC’s requirements.In implementing the improved policy and related procedures management now meets monthly to review all of the Bank’s criticized assets to determine their nonaccrual status.In addition, in compliance with the Formal Agreement, during the third and fourth quarters of 2010 management engaged a third party accounting firm to conduct an internal audit review of the Bank’s nonaccrual classifications and the related reversal of interest, if any.The interest that was accrued contrary to the instructions of the call report for 2009 and 2010, totaled $53 thousand and $78 thousand, respectively.These amounts were determined not to be material, and as such, adjustments to 17-K Index previously filed call report income statement schedules were not required.Management believes it is in full compliance with this provision of the Formal Agreement. (ix) During the third quarter of 2010, the Bank’s Board adopted a new policy for other real estate owned.The new policy and related procedures were immediately implemented, and includedenhancements to assure proper and timely insurance protection was established for each property, property tax bills and payments were administered timely and effectively, property rent rolls were obtained,tenants were properly notifiedof their rights, property marketing and listing plans were developed, other real estate owned related accounting was recorded appropriately, updated appraisals were obtained on a timely basis and authority for determining property disposal values was properly granted. Management believes it is in full compliance with this provision of the Formal Agreement. (x) Prior to the issuance of the Formal Agreement, the Bank’s Board and management evaluated enhancements to its allowance for loan loss methodology as recommended by the OCC.The OCC did not deem the allowance for loan losses to be inadequate, but recommended that a more robust historical loss migration methodology be included in future allowance for loan loss calculations.Management’s evaluation included the incorporation of historical loss data stratified by loan type and applied or “migrated” back to the prior year end loan risk rating.Prior to implementation of the enhanced methodology, for internal analytical purposes, it was applied to the December 31, 2009 period. Under the new methodology it was determined that the December 31, 2009 allowance for loan losses of $8.622 million remained adequate, with only insignificant changes to the unallocated component, which decreased from 3.9% of the total allowance for loan losses to 1.3% of the total allowance for loan losses.Management began utilizing the revised methodology in 2010. The Bank’s management is in full compliance with this provision of the Formal Agreement. (xi) Prior to issuance of the Formal Agreement, the Board of Directors adopted an amended Capital Management Plan.The Capital Management Plan, as amended, included specific plans and actions for maintaining adequate capital over a three-year period, maintaining “well capitalized” status and complying with the Bank’s dividend policy.After issuance of the Formal Agreement, management further enhanced its Capital Management Plan to more clearly delineate administrative responsibilities and specifically address actions the Board of Directors and management would take upon triggering certain contingent events.At December 31, 2010, the Bank’s tier 1 leverage ratio, tier 1 risk-based capital ratio and total risk based capital ratios were 8.45%, 13.22% and 14.48%, respectively.This compares to 7.72%, 11.34% and 12.59% at December 31, 2009. The Bank’s management believes it is in full compliance with this provision of the Formal Agreement. (xii) The Formal Agreement with the OCC requires the Bank to adopt, amend and adhere to a three year strategic plan.In connection with this article of the Formal Agreement, the Bank’s Board elected to pursue merging the Company, in lieu of maintaining an independent company.In light of this strategic decision, management with subsequent concurrence from the OCC has deferred development of a three year strategic plan pending the outcome of the merger with CBSI.Management anticipates that it will comply fully with this provision of the Formal Agreement in the event the merger with CBSI is not consummated. (xiii) The Bank’s management has taken all necessary corrective action to correct each violation of law, rule or regulation cited in its two most recent regulatory examination reports and has implemented procedures to avoid future violations.This included adoption of an enhanced appraisal policy, nonaccrual loan policy, other real estate owned policy and several procedures to assure adherence to these policies. The actions taken by the Bank’s management and Board of Directors with respect to the Formal Agreement may impact several aspects of the Bank’s future financial results.We expect that the active management of the criticized assets will, over time, lower the Bank’s overall credit risk profile.At December 31, 2010, the Bank’s level of loans 30 to 89 days delinquent in performing status was less than 1% of total loans outstanding.In addition, nonperforming loans and potential problem loans decreased as compared to period ended September 30, 2010.Although there exists a fair amount of uncertainty regarding the future trend for these credit quality measures, management anticipates improvements to continue, particularly if the commercial real estate markets stabilize.The stricter credit monitoring practices, underwriting standards and loan closing controls developed and implemented by the Bank during 2009 and 2010, however, may continue to curb new loan generation and, in turn, net interest margin as customers seek out more flexible borrowing arrangements.If the Bank is successful, in reducing its problem loan levels, however, the requirements to fund the allowance for loan losses may be reduced in future periods.In addition, the legal expenses associated with pursuing remedies with our borrowers may decrease. During 2011, however, the active management of problem loans is expected to increase the amount of other real estate owned due to an increase in foreclosure actions pursued by the Bank.In addition, the costs associated with maintaining these other real estate assets may increase.Similarly, the level of charge-offs may remain elevated during 2011 as we migrate some of our problem credits through the foreclosure process. 18-K Index As a result of the Formal Agreement, the Bank has significantly increased its regulatory capital ratios.The increased capital levels, although necessary to mitigate a higher risk profile, could negatively impact the Company’s return on equity in future periods. Branching.Generally, national banks may establish branch offices within New York to the same extent as New York chartered banks may do so.Additionally, under the Dodd-Frank Wall Street Reform and Consumer Protection Act, national banks may generally branch into other states to the same extent as commercial banks chartered under the laws of that state. Transactions with Related Parties.The Federal Reserve Act governs transactions between the Bank and its affiliates.In general, an affiliate of the Bank is any company that controls, is controlled by, or is under common control with the Bank. Generally, the Federal Reserve Act limits the extent to which the Bank or its subsidiaries may engage in “covered transactions” with any one affiliate to 10% of the Bank’s capital stock and surplus, and contains an aggregate limit of 20% of capital stock and surplus for covered transactions with all affiliates. Covered transactions include loans, asset purchases, the issuance of guarantees, and similar transactions. The Bank's loans to insiders must be made on terms that are substantially the same as, and follow credit underwriting procedures that are not less stringent than, those prevailing for comparable transactions with unaffiliated persons and that do not involve more than the normal risk of repayment or present other unfavorable features.The loans are also subject to maximum dollar limits and must generally be approved by the Board. Capital Requirements. Capital adequacy is measured within guidelines defined as either Tier 1 capital (primarily shareholders’ equity), or Tier 2 capital (certain debt instruments and a portion of the reserve for loan losses).There are two measures of capital adequacy for banks:i) the Tier 1 leverage ratio and ii) the risk-based requirements.Most banks must maintain a minimum Tier 1 leverage ratio of 4%.In addition, Tier 1 capital must equal 4% of risk-weighted assets, and total capital (sum of Tier 1 plus Tier 2) must equal 8% of risk-weighted assets.Federal banking agencies are required to take prompt corrective action, such as imposing restrictions, conditions, and prohibitions, to deal with banks that fail to meet their minimum capital requirements or are otherwise in troubled condition.The regulators have also established different capital classifications for banking institutions, the highest being “well capitalized.”Under regulations adopted by the federal bank regulators, a banking institution is considered well capitalized if it has a total risk adjusted capital ratio of 10% or greater, a Tier 1 risk adjusted capital ratio of 6% or greater and a leverage ratio of 5% or greater, and is not subject to any regulatory order or written directive regarding capital maintenance.The Bank qualified as well capitalized at December 31, 2010 and 2009.See Part II, Item 7.F. entitled "Capital Resources and Dividends" and Note 16 of the Consolidated Financial Statements contained in Part II, Item 8, of this document for additional information regarding the Bank’s capital levels. Payment of Dividends.The OCC regulates the amount of dividends and other capital distributions that the Bank may pay to its shareholders, (e.g., the Company).A national bank may not pay dividends from its capital.All dividends must be paid out of undivided profits.In general, if the Bank satisfies all OCC capital requirements both before and after a dividend payment, the Bank may pay a dividend to its shareholder in any year equal to the current year's net income plus retained net income for the preceding two years.A Bank may not declare or pay any dividend if it is “undercapitalized” under OCC regulations. The OCC also may restrict the Bank’s ability to pay dividends if the OCC has reasonable cause to believe that such payment would constitute an unsafe and unsound practice.The Bank is not undercapitalized, however, pursuant to the October 13, 2010 Formal Agreement executed between the Bank and the OCC, the OCC must approve dividends prior to being declared by the Bank’s Board of Directors. Insurance of Deposit Accounts.The Bank is an insured depository institution subject to assessment by, and the payment of deposit insurance premiums to, the FDIC. Deposit insurance premiums are determined by a number of factors, including the insured depository’s supervisory condition and several of its financial ratios.During 2005, the Federal Deposit Insurance Reform Act of 2005 (“FDIRA”) was enacted into law.Under FDIRA, when the FDIC Deposit Insurance Fund to industry-wide aggregate insured deposits or reserve ratio falls below 1.15%, the FDIC is required to establish a plan to restore the fund to 1.15% within five years.Due to the high rate of bank failures in recent years the Deposit Insurance Fund reserve ratio was underfunded at -0.21% at December 31, 2010 as compared to 0.39% at December 31, 2009.To address this undercapitalized position the FDIC has approved a restoration plan which is designed to restore the Deposit Insurance Fund to the levels required under the FDIRA.The restoration plan, coupled with the Bank’s present supervisory condition, have caused significant increases in the Bank’s FDIC premium assessments during 2010 and 2009. Due to the weakened state of the banking industry, current and anticipated Deposit Insurance Fund capitalization levels and other factors, we anticipate incurring significant FDIC premium assessment expenses for several quarters prospectively. 19-K Index In addition to the Deposit Insurance Fund premiums, the FDIC levies an assessment based on the Bank’s deposit accounts under the Deposit Insurance Funds Act of 1996.Under the Deposit Insurance Funds Act, deposits that wereinsured by the Bank Insurance Fund (“BIF”), such as the deposits of the Bank, were subject to an assessment for payment on bond obligations financing the FDIC’s Savings Association Insurance Fund (“SAIF”).The assessment rate is adjusted quarterly, depending on the need of the fund.At December 31, 2010 and 2009, the assessment rate was 1.02 cents and 1.06 cents per $100 of insured deposits, respectively. The Emergency Economic Stabilization Act of 2008 (EESA) enacted on October 3, 2008 included a provision for an increase in the amount of deposits insured by the FDIC to $250,000 until December 2009 to strengthen confidence in the banking system.This program was subsequently extended to December 31, 2013 as enacted by the Helping Families Save Their Homes Act of 2009. On October 14, 2008, the FDIC announced a new program, the Temporary Liquidity Guarantee Program (TLGP) that provides unlimited deposit insurance on funds that meet the definition of a noninterest-bearing transaction deposit account not otherwise covered by the existing deposit insurance limit of $250,000.This program ended on December 31, 2010.The recently enacted “Dodd-Frank Wall Street Reform and Consumer Protection Act” provides unlimited deposit insurance coverage for two years (from December 31, 2010 to December 31, 2012) for noninterest–bearing transaction accounts, and is similar in the protection under TLGP. Federal Reserve System.All depository institutions must maintain with a Federal Reserve Bank reserves against their transaction accounts (primarily checking, NOW, and Super NOW accounts) and nonpersonal time accounts. In all years preceding 2008, these reserves were maintained as vault cash or noninterest-bearing accounts, thereby reducing the Bank’s earnings potential.In the fourth quarter of 2008 the Federal Reserve Banks announced that they would begin to pay interest on member banks’, required reserve balances, as well as excess reserve balances.As of December 31, 2010 and 2009, the Bank was in compliance with applicable reserve requirements. Loans to One Borrower.The Bank generally may not make a loan or extend credit to a single or related group of borrowers in excess of 15% of its unimpaired capital and surplus.Up to an additional 10% of unimpaired capital and surplus can be lent if the additional amount is fully secured by readily marketable collateral.At December 31, 2010, the Bank’s legal lending limit on loans to one borrower was $12.007 million for loans not fully secured by readily marketable collateral and $20.011 million for loans secured by readily marketable collateral.At that date, the Bank did not have any loans or agreements to extend credit to a single or related group of borrowers in excess of its legal lending limit. Real Estate Lending Standards.OCC regulations generally require each national bank to establish and maintain written internal real estate lending standards that are consistent with safe and sound banking practices and appropriate to the size of the bank and the nature and scope of its real estate lending activities. The standards also must be consistent with accompanying OCC guidelines, which include loan-to-value ratios for the different types of real estate loans. Community Reinvestment Act.Under the federal Community Reinvestment Act (the “CRA”), the Bank, consistent with its safe and sound operation, must help meet the credit needs of its entire community, including low and moderate income neighborhoods.The OCC periodically assesses the Bank's compliance with CRA requirements.The Bank received a satisfactory rating for CRA on its last performance evaluation conducted by the OCC as of April 7, 2010. Fair Lending and Consumer Protection Laws.The Bank must also comply with the federal Equal Credit Opportunity Act and the New York Executive Law, which prohibit creditors from discrimination in their lending practices on bases specified in these statutes. In addition, the Bank is subject to a number of federal statutes and regulations implementing them, which are designed to protect the general public, borrowers, depositors, and other customers of depository institutions. These include the Bank Secrecy Act, the Truth in Lending Act, the Home Ownership and Equity Protection Act, the Truth in Savings Act, the Home Mortgage Disclosure Act, the Fair Housing Act, the Real Estate Settlement Procedures Act, the Electronic Funds Transfers Act, the Fair Credit Reporting Act, the Right to Financial Privacy Act, the Expedited Funds Availability Act, the Flood Disaster Protection Act, the Fair Debt Collection Practices Act, Helping Families Save Their Homes Act, and the Consumer Protection for Depository Institutions Sales of Insurance regulation.The OCC and, in some instances, other regulators, including the U.S. Department of Justice and state Attorney General, may take enforcement action against institutions that fail to comply with these laws. Prohibitions Against Tying Arrangements.National banks are prohibited, subject to some exceptions, from extending credit to or offering any other service, or fixing or varying the consideration for such extension of credit or service, on the condition that the customer obtain some additional service from the bank or its affiliates or not obtain services of a competitor of the bank. Privacy Regulations.OCC regulations generally require the Bank to disclose its privacy policy.The policy must identify with whom the Bank shares its customers’ “nonpublic personal information,” at the time of establishing the customer relationship and annually thereafter.In addition, the Bank must provide its customers with the ability to “opt out” of having 20-K Index their personal information shared with unaffiliated third parties and not to disclose account numbers or access codes to non-affiliated third parties for marketing purposes.The Bank’s privacy policy complies with OCC regulations. The USA PATRIOT Act. The Bank is subject to the USA PATRIOT Act, which gives the federal government powers to address terrorist threats through enhanced domestic security measures, expanded surveillance powers, increased information sharing, and broadened anti-money laundering requirements. The USA PATRIOT Act imposes affirmative obligations on financial institutions, including the Bank, to establish anti-money laundering programs which require: (i) the establishment of internal policies, procedures, and controls; (ii) the designation of an anti-money laundering compliance officer; (iii) ongoing employee training programs; and (iv) an independent audit function to test the anti-money laundering program. The OCC must consider the Bank’s effectiveness in combating money laundering when ruling on merger and other applications. J. Competition We face competition in all the markets we serve.Traditional competitors are other local commercial banks, savings banks, savings and loan institutions, and credit unions, as well as local offices of major regional and money center banks.Also, non-banking financial organizations, such as consumer finance companies, mortgage brokers, insurance companies, securities firms, money market funds, mutual funds and credit card companies offer substantive equivalents of transaction accounts and various loan and financial products.As a result of the enactment of the GLBA, other non-banking financial organizations now may offer comparable products to those offered by the Company and establish, acquire, or affiliate with commercial banks themselves. K. Legislative and Regulatory Developments Dodd-Frank Wall Street Reform and Consumer Protection Act.On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the "Dodd-Frank Act"), which significantly changes the regulation of banks, bank holding companies and the broader financial services industry. The Dodd-Frank Act includes provisions affecting large and small financial institutions alike, including several provisions that will profoundly affect how community banks and bank holding companies, such as the Company, will be regulated in the future. Among other things, these provisions: i) abolish the Office of Thrift Supervision and transfer its functions to other federal banking agencies; ii) relax rules regarding interstate branching; iii)allow financial institutions to pay interest on business checking accounts; iv) change the scope of federal deposit insurance coverage; v) and impose new capital requirements on bank holding companies. The Dodd-Frank Act also establishes the Bureau of Consumer Financial Protection as an independent entity within the Federal Reserve Board, which will be given the authority to promulgate consumer protection regulations applicable to banks and other providers offering consumer financial services or products.This includes the authority to prohibit "unfair, deceptive or abusive" acts and practices.Banks with $10 billion or less in assets, such as Wilber National Bank will continue to be examined for compliance with the consumer laws by their primary bank regulators. The Dodd-Frank Act also directs the Federal Reserve Board to promulgate rules prohibiting excessive compensation paid to bank holding company executives. Additionally, the Dodd-Frank Act includes a series of provisions covering mortgage loan origination standards affecting, among other things, originator compensation, minimum repayment standards, and pre-payments. The Dodd-Frank Act contains numerous other provisions affecting financial institutions of all types, many of which may materially affect the Company’s business, compliance responsibilities, human resources and operating environment. Consequently, the Dodd-Frank Act is likely to affect our cost of doing business, it may limit or expand our permissible activities, and it may affect the competitive balance within our industry and market areas. Certain provisions of the Dodd-Frank Act are expected to have a near term impact on the Company. For example, effective July 21, 2011, a provision of the Dodd-Frank Act eliminates the federal prohibitions on paying interest on demand deposits, thus allowing businesses to have interest bearing checking accounts. Depending on competitive responses, this significant change to existing law could have an adverse impact on the Company’s interest expense. The Dodd-Frank Act also broadens the base for Federal Deposit Insurance Corporation insurance assessments. Assessments will now be based on the average consolidated total assets less tangible equity capital of a financial institution. The Dodd-Frank Act also permanently increases the maximum amount of deposit insurance for banks, savings institutions and credit unions to $250,000 per depositor, retroactive to January 1, 2008,and non-interest bearing transaction accounts and IOLTAs have unlimited deposit insurance through December 31, 2013. It is difficult to predict at this time with specificity the full range of the impact the Dodd-Frank Act and the yet to be written implementing rules and regulations will have on the Company. The legislation and any implementing rules that are ultimately 21-K Index issued could have adverse implications on the financial industry, the competitive environment, and the Company’s ability to conduct business. The Company will have to apply resources to ensure that it is in compliance with all applicable provisions of the Dodd-Frank Act and any implementing rules, which may increase its costs of operations and adversely impact its earnings. New Legislative Developments.Various federal bills that would significantly affect banks are introduced in Congress from time to time.The Company cannot estimate the likelihood of any currently pending banking bills being enacted into law, or the ultimate effect that any such potential legislation, if enacted, would have upon its financial condition or results of operations. ITEM 1A: RISK FACTORS The investment performance of our common shares is affected by several material risk factors.These factors (summarized below) can affect our financial condition or results of operations.Accordingly, you should be aware of these risk factors and how each may potentially affect your investment in our common stock. Merger Execution Risk.On October 25, 2010, the Company announced that it entered into a Merger Agreement with CBSI.In connection with the Merger Agreement, CBSI filed a securities registration statement on Form S-4 with the SEC on January 11, 2011, a first amendment on February 15, 2011 and a second amendment on February 17, 2011.The merger is expected to close during the second quarter of 2011.This merger will be accompanied by the risks commonly encountered in similar business combinations.These risks include, among other things: the difficulty of integrating operations and personnel, the potential disruption of ongoing business relationships, the inability to maintain uniform standards, controls, procedures and policies, and the impairment of relationships with employees and customers as a result of changes in ownership and management. General Economic and Competitive Conditions.Regional and local economic factors including employment and unemployment conditions, population growth, and price and wage scale changes, may impact the demand for our products and services, the level of customer deposits, or credit status of our borrowers.National and international economic conditions including credit markets, equity markets, raw materials costs, energy prices, consumer demand, and consumer trends, may impact the demand for our commercial borrowers’ products and services, which, in turn, can affect our financial condition and results of operation. National, regional, and local competitive conditions can negatively impact our financial condition or results of operations.Our existing competition may begin offering new products and services, change the price for existing products and services, or open new offices in direct competition with our offices.In addition, new competitors can establish a physical presence in our market or begin offering products and services through the Internet or other remote channels that compete directly with our products and services.All of these factors are dynamic and may affect the demand for our products and services, and, in turn, our financial condition and results of operations. Real Estate Market Conditions.At December 31, 2010, real estate served as the principal source of collateral with respect to approximately 73.2% of the Bank’s loan portfolio.A prolonged depression in the value of residential and commercial real estate securing its loans could adversely impact our consolidated financial condition and results of operations.Given our heavy reliance on real estate lending, this could have a significant adverse affect on our financial condition and results of operations. Credit Risk.One of our main functions as a financial intermediary is to extend credit, in the form of loans, commitments and investments, to individuals, businesses, state, local and federal government and U.S. Government Sponsored Entities within and outside of our primary market area.The risk associated with these extensions of credit pose significant risks to earnings and capital that need to be controlled and monitored by management.Losses incurred by us due to the failure by borrowers to repay loans or other extensions of credit, and the reliance on customer information being correct in cases where it may not be, will negatively affect our financial condition and results of operations. The Financial Performance of Large Borrowers.Our financial condition and results of operations are highly dependent upon the credit worthiness and financial performance of our borrowers.The Bank has many borrowers or groups of related borrowers whose total indebtedness with the Bank exceeds $1.000 million.The financial performance of these borrowers is a material risk factor that may affect our financial condition or results of operations. Allowance for Loan Losses May Not Be Sufficient to Cover Actual Loan Losses.The Bank’s management, under the control and supervision of the Board of Directors, continually monitors the credit status of the Bank’s loan portfolio.The adequacy of the allowance for loan losses is reviewed quarterly by the Board of Directors, and periodically by an independent loan review firm under the direction of the Bank’s Audit Committee, the OCC, and the Company’s external auditors.However, because the allowance for loan losses is an estimate of embedded losses and is based on 22-K Index management’s experience and assumptions, there is no certainty that the allowance for loan losses will be sufficient to cover actual loan losses.Actual loan losses in excess of the allowance for loan losses would negatively impact our financial condition and results of operations. Changes in Interest Rates and Capital Markets.Our financial condition and results of operations are highly dependent upon the amount of the interest income we receive on our earning assets and the interest we pay for our funding and capital resources.Accordingly, changes in interest rates and capital markets can affect our financial condition and results of operations. Fraud Risk.Financial institutions are inherently exposed to fraud risk.A fraud can be perpetrated by a customer of the Bank, an employee, a vendor, or members of the general public.A loss due to fraud that is determined not to be insured under our fidelity insurance coverage could negatively affect our financial condition or results of operations. Changes in Laws, Regulations, and Policies.Financial institutions are highly regulated companies and are subject to numerous laws and regulations.Changes to these laws or regulations, particularly at the federal and state level, may materially impact the business climate we operate within, which, in turn, may impact the economic return on our common shares, financial condition, or results of operations. Changes in the Financial Condition of U.S. Government Agencies, U.S. Government Sponsored Enterprises, and Local and State Governments.We invest substantially in debt instruments backed or issued by U.S. Government Agencies, U.S. Government Sponsored Enterprises, and local and state governments.A deterioration of the credit standing of any of these issuers of debt may materially impact our financial condition or results of operations. Financial Condition of New York State.The Company operates in the central and upstate regions of New York State.New York State is currently operating with significant budget deficits that have and are expected to continue to negatively affect the households, businesses and municipalities operating within the State.Many of the school districts, town and city governments and not-for-profit organizations who benefit from State funding to balance their operating budget or finance an infrastructure improvement are our customers.Reductions in funding from New York State to these entities can negatively impact the operations and credit-worthiness of these customers, and potentially, our results of operation, particularly if an investment security we hold, issued by a New York State municipality, were to be downgraded or the issuer defaulted on its debt payments. Actions of Regulatory Authorities.The Company and the Bank are subject to the supervision of several federal and state regulatory bodies.These regulatory bodies have authority to issue, change, and enforce rules and regulations including the authority to assess fines.Changes to these regulations may impact the financial condition or results of operations of the Company or the Bank.See Item 1 I. of this Annual Report on Form 10-K for additional explanation regarding the regulations to which the Company and the Bank are subject. Changes in the Company’s Policies or Management.Our financial condition and results of operations depend upon the policies approved by the Board of Directors and the practices of management.Changes in our policies or management practices, particularly credit policies and practices of the Bank, may affect our financial condition or results of operations. Incidents Affecting Our Reputation.The demand for our products and services is influenced by our reputation and the reputation of our management and employees.Public incidents that negatively affect the reputation of the Company or the Bank, including, but not limited to, breaches in the security of customer information or unfair or deceptive practices, or violations of law may adversely impact our financial condition, results of operations, or economic performance of the Company’s common stock. Technology Risk.We deploy various forms of technology to facilitate and process customer and internal transactions.In addition, we gather, store and summarize various forms of computer generated data to analyze the Company’s services, business processes and financial performance.Although we maintain various policies and procedures, including data back-up and recovery procedures to mitigate technology risk, in the event one of our systems were to fail it could have an adverse impact on our financial condition or results of operations. Dividend Policy.The Company historically has paid a quarterly dividend to its common stockholders.A reduction or discontinuation of this practice could negatively affect the value of our common stock. Liquidity of the Company’s Common Shares.The Company’s common stock is lightly traded on the NYSE Amex.This condition may make it difficult for shareholders with large common stock ownership positions to sell or liquidate shares at a suitable price. 23-K Index Changes to the Markets or Exchanges On Which the Company’s Common Shares Are Traded.The Company’s common shares trade on the NYSE Amex.Changes to the NYSE Amex trading practices or systems, reputation or financial condition, or rules which govern trading on the NYSE Amex may impact our shareholders’ ability to buy or sell their common shares at a suitable price. Goodwill Impairment.Annually, we evaluate goodwill for impairment.In addition, if our common stock were to trade consistently below book value, or other triggering events were to occur, we would re-evaluate the amount of goodwill and any related impairment.If impairment is warranted, the amount would be recorded through the income statement as a reduction to current period earnings. ITEM 1B:UNRESOLVED STAFF COMMENTS The Company has not been subject to any comments by the SEC during the period covered by this Annual Report on Form 10-K that remain unresolved. ITEM 2:PROPERTIES The Company and the Bank are headquartered at 245 Main Street, Oneonta, New York.The three buildings that comprise our headquarters are owned by the Bank and also serve as our main office.In addition to our main office, we own seventeen branch offices and lease four branch offices and one loan production office at market rates. In the opinion of management, the physical properties of the Company are suitable and adequate.All of our properties are insured at full replacement cost. ITEM 3:LEGAL PROCEEDINGS On November 3, 2010, a shareholder of Wilber filed a lawsuit in the New York Supreme Court.On November 17, 2010, another shareholder filed a lawsuit in the New York Supreme Court.Both lawsuits were brought on behalf of a putative class of Wilber’s common shareholders and seek an order that they are properly maintainable as class actions. Both complaints name Wilber, Wilber’s Directors, and CBSI as defendants and allege that the Director Defendants breached their fiduciary duties by failing to maximize shareholder value in connection with the Merger and allege that CBSI aided and abetted those alleged breaches of fiduciary duty.The complaints allege that the Director Defendants improperly favored CBSI and discouraged alternative bids by agreeing to the Merger Agreement’s non-solicitation provision and termination fee provision.Plaintiffs allege that pursuant to the Merger Agreement, CBSI agreed to appoint two of Wilber’s directors to the Boards of CBSI and Community Bank N.A. effective upon the closing of the Merger.Plaintiffs further allege that CBSI agreed to establish an advisory board of Community Bank N.A, made up of the current directors of Wilber.The complaints also allege that the directors and officers of Wilber entered into voting agreements to vote their shares of Wilber common stock in favor of the Merger Agreement.In addition, the complaints allege that the consideration to be received by Wilber’s common shareholders is inadequate and unfair.The complaints seek declaratory and injunctive relief to prevent the consummation of the Merger, a constructive trust over any benefits improperly received by defendants, and costs including plaintiffs’ attorneys’ and experts’ fees. CBSI and Wilber have answered the complaints and moved for summary judgment dismissing the cases.The Plaintiff in the first action has served discovery demands requesting the production of documents by Defendants.The Plaintiffs have moved to consolidate these two lawsuits into one action.The Plaintiffs have moved for leave to amend their complaints, to file one consolidated amended complaint. The Plaintiffs also seek permission to file an amended pleading given that the Form S-4 Registration Statement is already filed.Each of Community Bank System and Wilber believes the claims asserted are without merit and intends to vigorously defend against these lawsuits. Also from time to time, the Company becomes subject to various legal claims that arise in the normal course of business.At December 31, 2010, the Company was not the subject any other material pending legal proceedings, other than ordinary routine litigation occurring in the normal course of its business.These other various pending legal claims against the Company will not, in the opinion of management based upon consultation with legal counsel, result in any material liability to the Company and will not materially affect our financial position, results of operations or cash flow. Neither the Company, the Bank, nor any of the Bank’s subsidiaries have been subject to review by the Internal Revenue Service of any transactions that have been identified as abusive or that have a significant tax avoidance purpose. ITEM 4.REMOVED AND RESERVED 24-K Index PART II ITEM 5:MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES A. Market Information; Dividends on Common Stock; and Recent Sales of Unregistered Securities The common stock of the Company ($0.01 par value per share) trades on the NYSE Amex (formerly the American Stock Exchange) under the symbol “GIW.”The following table shows the high and low trading prices for the common stock and quarterly dividend paid to our security holders for the periods presented: Common Stock Market Price and Dividend Table: High Low Dividend High Low Dividend 4th Quarter $ 3rd Quarter $ 2nd Quarter $ 1st Quarter $ At March 24, 2011, there were 480 holders of record of our common stock (excluding beneficial owners who hold their shares in nominee name through brokerage accounts).The closing price of the common stock at March 24, 2011 was $9.32 per share. We have not sold any unregistered securities in the past five years. B. Use of Proceeds from Registered Securities None. C. Purchases of Equity Securities by Issuer and Affiliated Purchasers None. ITEM 6:SELECTED FINANCIAL DATA The comparability of the information provided in the following 5-Year Summary Table of Selected Financial Data and the Table of Selected Quarterly Financial Data have not been materially impacted by any significant business combinations, dispositions of business operations, or accounting changes other than those provided in the footnotes to our financial statements provided in PART II, Item 8, of this document. 25-K Index Five-Year Summary Table of Selected Financial Data: The Wilber Corporation and Subsidiary As of and for the Year Ended December 31, (in thousands, except per share data) Consolidated Statements of Income Data: Interest and Dividend Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income (Excl. Investment Securities Gains, Net) Investment Securities Gains, Net 82 80 Noninterest Expense Income Before Provision for Income Taxes Provision for Income Taxes Net Income $ Per Common Share: Earnings (Basic and Diluted) $ Cash Dividends Book Value Tangible Book Value ¹ Consolidated Period-End Balance Sheet Data: Total Assets $ Securities Available-for-Sale Securities Held-to-Maturity Gross Loans Allowance for Loan Losses Deposits Long-Term Borrowings Short-Term Borrowings Shareholder's Equity Selected Key Ratios: Return on Average Assets % Return on Average Equity % Net Interest Margin (tax-equivalent) % Efficiency Ratio ² % Dividend Payout % Asset Quality: Nonperforming Loans ³ Nonperforming Assets ⁴ Net Loan Charge-Offs to Average Loans % Allowance for Loan Losses to Period-End Loans % Allowance for Loan Losses to Nonperforming Loans 48
